Citation Nr: 0519275	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as secondary to service- 
connected disabilities.

2. Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected disabilities.

(The issue of entitlement to reimbursement of expenses 
incurred on travel to a private physician in El Paso, Texas, 
to include meals, lodging, and mileage, will be the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico that denied the veteran's claims of service 
connection for PTSD and a heart disability.  In September 
2002, the veteran testified at a Travel Board hearing before 
the undersigned.  In August 2003, the Board remanded this 
case.  


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD which is 
not related to his service-connected disabilities.  

2.  The veteran has been diagnosed as having heart disability 
which is not related to his service-connected disabilities.  





CONCLUSIONS OF LAW

1.  PTSD is not proximately due to or the result of the 
veteran's service-connected disabilities.  38 C.F.R. § 
3.310(a) (2004).

2.  Heart disability is not proximately due to or the result 
of the veteran's service-connected disabilities.  38 C.F.R. § 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an undated letter, a December 2001 letter, an April 2004 
letter, and a July 2004 letter from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the October 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005). 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  There is VA and private medical evidence of 
record.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Although the veteran's representative asserts that the 
veteran should be examined, the Board finds that an 
examination is not warranted in this case.  The veteran has 
failed to respond to VA's requests for his completed 
interrogatories.  Due to his failure to cooperate with VA, it 
was not possible to verify his allegations regarding what he 
states was the nature of the questioning he underwent in 
conjunction with the interrogatories.  As such, his 
allegations in that regard are not reliable or probative.  
Without any probative evidence supporting his account of his 
history, the Board finds that an examination would be useless 
because the history presented would be the same as presented 
to the private examiners whose opinions are of record.  As 
noted below, their opinions are not probative because they 
were based on an inaccurate, unsupported, and uncorroborated 
history.  The same would be true of any sought opinion due to 
the veteran's failure to cooperate.  While VA has a duty to 
assist the claimant in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  In this case, the Board finds that VA has 
done everything reasonably possible to assist him.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In May 1999, correspondence was received from the veteran in 
which he stated that he had major depression/PTSD and a heart 
disorder which were secondary to his service-connected 
disabilities.  Thus, he wanted secondary service connection 
for those disabilities.  

Thereafter, additional correspondence was received.  The 
veteran indicated that he and his wife owned a "Mom and 
Pop" mail order and phone business which they had operated 
for over 20 years in New Mexico.  In November 1997, they were 
legally served by T.U., the Attorney General of New Mexico, 
with a civil complaint specifying several felony violations 
of the Unfair Trade Practices Act and the Racketeering Act, 
primarily for selling "psychic devices."  The veteran 
stated that the matter was settled out of court in 1999 and 
he and his wife admitted to no wrongdoing.  The veteran 
indicated that he felt that he was targeted by T.U. because 
he was a disabled veteran.  They veteran alleged that he was 
interrogated about his veteran status and about his service-
connected disabilities.  He felt demeaned, degraded, 
intimidated, and frightened.  Since that time, the veteran 
stated that he had not been able to get over the outrage and 
it had plagued his thoughts and resulted in nightmares.  In 
these nightmares, he and other disabled veterans were rounded 
up by New Mexico State Police and were sent to concentration 
camps and murdered on orders from the New Mexico Attorney 
General.  The veteran stated that he had developed 
psychiatric symptoms and that his experiences were not 
dissimilar to those of a prisoner-of-war (POW), but even 
worse in some ways.  

With regard to his alleged heart disability, the veteran 
indicated that he suffered a high level of stress when 
interrogated by T.U. which cause his heart disability and/or 
his PTSD caused his heart disability.  

In January 2000, a letter was received from R.B.P., Ph.D., a 
clinical and consulting psychologist, who stated that he had 
had telephone contact with the veteran and had been provided 
a summary of his history as well as a verbal report which 
suggested the presence of emotional difficulties in need of 
immediate and possibly long-term attention.  

In March 2000, R.B.P., Ph.D, evaluated the veteran.  He noted 
that the veteran stated his belief that he was traumatized by 
a pattern of interaction with the office of the Attorney 
General of New Mexico.  The reasons for the interaction 
centered around efforts by T.U. to prosecute the veteran for 
"defrauding the public" by selling "psychic equipment."  
The veteran expressed that because T.U. now serves on the 
congressional committee which oversees veterans' affairs, he 
felt his VA disability had been endangered.  Pertinent 
testing was performed which the psychologist stated was 
consistent with PTSD.  The psychologist concluded that the 
veteran's clinical presentation and test scores were 
suggestive of PTSD.  It was noted that the situation the 
veteran described could indeed have been traumatic since the 
veteran believed his livelihood was threatened.  As such, it 
was his opinion that the veteran did indeed suffer from PTSD.  

In April 2000, the veteran sent a letter to the clinical 
psychologist and indicated that some portions of the March 
2000 letter were insufficient.  In a May 2000 letter, the 
psychologist assured the veteran that his medical report 
would not be revised and would not be sent to anyone besides 
the veteran.  

In a June 2000 letter, G.L.B., Ph.D., a clinical 
psychologist, stated that in June 2000, he performed an 
evaluation of the veteran as well as pertinent testing.  The 
psychologist concluded that the personality profiles that 
were performed suggested that the veteran was suffering from 
PTSD.  It was noted that interview data indicated that the 
triggering episode was specific interview questions that 
occurred in the course of legal prosecution inquiries by T.U.  
The psychologist indicated that the questions represented to 
the veteran a specific attack on his military service, 
performance, and patriotism as well as an attack on all 
Vietnam veterans.  The subsequent election of T.U. to 
Congress and his placement on a committee overseeing 
veterans' affairs had made the veteran's recovery very 
difficult.  The diagnosis was PTSD.  Subsequently, supporting 
medical records documenting testing were received.  

Thereafter, a statement was received from the veteran's wife.  
She stated that although she did not have medical training, 
she had observed a change in the veteran's health after his 
interrogation by T.U., in that he exhibited symptoms 
consistent with PTSD based on information about that disorder 
that she had read, and he also developed atrial fibrillation.  
She said that she saw the veteran become immediately totally 
devastated when he read the "interrogatory demanding that he 
prove his honorable rated service connected diabilities,..."

In September 2002, the veteran testified at a Travel Board 
hearing before the undersigned.  The veteran stated that he 
wanted to clarify that he had PTSD as the result of his 
service-connected disabilities, not as the direct result of 
service.  The veteran testified that he was interrogated by 
the Attorney General of New Mexico and the interrogation was 
so demeaning, degrading, humiliating, and intimidating, he 
became ill with PTSD.  He stated that he felt that the 
Attorney General could physically and financially destroy 
him.  In addition, the veteran testified that his heart 
condition was intermittently intertwined with his PTSD 
because the stress caused by the interrogation and by the 
PTSD resulted in atrial fibrillation and high blood pressure.  
When questioned as to whether T.U. personally questioned the 
veteran or if his staff did, the veteran replied that he did 
not and his staff did not, that the interrogatories were in 
written form, but held the same force of meaning to him.  He 
further testified that the investigation went on for more 
than a year, that there was no discussion about his service-
connected disabilities with the Attorney General or his 
staff, that there were many more questions in the 
interrogatories and that the focus of the investigation was 
the civil business charges.

Thereafter, copies of the interrogatories given to the 
veteran and his wife were received.  Question number three on 
the veteran's interrogatory was as follows:

Please state whether you served in the United States 
military.  If so, please state the dates of your 
service, the branch of your service, the highest rank 
you obtained, your job classification, where you were 
assigned, and the type of discharge you received.  

Question number four on the veteran's interrogatory was as 
follows:

If you served in the military, please state whether you 
have any service-connected disability.  If so, please 
state what that disability is, when and how it was 
incurred, and whether you receive compensation for it.  

Thereafter, VA outpatient records were received, dated 2002-
2004.  These records reflected diagnoses of essential 
hypertension, atrial fibrillation, coronary artery disease, 
and an adjustment disorder with mixed anxiety and depressed 
mood.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran did not serve in combat so 
38 U.S.C.A. § 1154(b) is not for application.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In this case, the veteran has very specifically indicated 
that he is not seeking direct service connection for PTSD.  
He did not have an in-service stressor.  Rather, the veteran 
claims that secondary service connection should be granted.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Lay persons are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

With regard to PTSD, two private psychologists determined 
that the veteran has PTSD.  The diagnoses were based on the 
veteran's report that he was interrogated by the Attorney 
General of New Mexico and this interrogation was so abusive, 
it resulted in PTSD.  The veteran stated that the disturbing 
part of the interrogation was the portion when he was 
questioned regarding his service-connected disabilities.  He 
felt demeaned and threatened.  

R.B.P., Ph.D. stated that that the situation the veteran 
described could indeed have been traumatic since the 
veteran's livelihood was threatened.  As such, it was his 
opinion that the veteran did indeed suffer from PTSD.  
However, the psychologist referred to the entire interaction 
with the Attorney General's office; he did not relate the 
veteran's PTSD to any specific question or to any service-
connected disabilities.

G.L.B., Ph.D., stated that the triggering episode of PTSD was 
specific interview questions that occurred in the course of 
legal prosecution inquires by T.U.  The psychologist 
indicated that the questions represented to the veteran a 
specific attack on military service, performance, and 
patriotism as well as an attack on all Vietnam veterans.  

The clinical psychologists are competent to diagnose PTSD.  
However, to the extent that they attribute PTSD to T.U.'s 
interrogatories based on the veteran's statements, the Board 
finds the opinions to be of no probative value because the 
veteran is not credible and their diagnoses were based on his 
unreliable statements.  

The veteran presents a scenario where he alleges that T.U. 
interrogated him or was behind interrogatories which 
essentially attacked his personal status as a service-
connected veteran as well as the status of other veterans.  
The whole line of questioning was so humiliating, demeaning, 
and threatening, that he became unstable and developed PTSD.  

A review of the record shows that this rendition of the 
veteran's history is inaccurate.  As noted, the veteran was 
asked to provide the complete interrogatories.  He has failed 
to do so.  He has submitted only a very few out of the many 
interrogatory questions.  Thus, the Board must review those 
interrogatories and determine if the veteran's account 
regarding the questioning has merit and finds that it does 
not.  The interrogatories reflect that there were questions 
involving his military service and his service-connected 
disabilities.  However, the veteran was not demeaned or 
humiliated during the questioning as he has stated.  Rather, 
he was presented written questions, which he apparently 
answered.  The questions asked for factual information.  In 
viewing the questions, there is nothing abusive about the 
question.  The veteran has failed to present evidence showing 
how he answered these questions or how these questions were 
anything more than factual inquiries.  The questions were not 
negatively phrased or slanted in any biased manner.  They did 
not "attack" veteran status or disabled veteran status.  
The interrogatories merely asked for verification of his 
status.  The veteran was not otherwise questioned by T.U. at 
all nor was there further questioning regarding his military 
service throughout the entire year-long investigation 
according to the veteran's testimony.  The veteran presents a 
picture of abusive and humiliating questioning.  This is what 
he presented to the two clinical psychologists.  This picture 
is inaccurate based on the evidence of record.  The veteran 
has failed to show otherwise.  There is no evidence of any of 
the alleged abusive or pressured questioning.  The veteran 
had straight-forward written questions.  He was not 
interrogated in person.  Thus, the alleged impetus for his 
humiliation is that he had to answer the written questions 
but admits they were not followed up with any further 
questioning.  As noted, these questions were direct.  They 
were not demeaning.  The veteran has failed to show how they 
were demeaning.  The Board finds that the veteran is 
attempting to establish that the mere fact that he was asked 
about his veteran status on one occasion during the course of 
a prolonged investigation was in and of itself somehow 
demeaning or humiliating.  The picture presented by the 
veteran is not corroborated or supported in the record.  
During his hearing he admitted that there were many more 
questions in the interrogatory and that the focus of the 
investigation was the charges of fraud against him, not his 
service-connected disabilities.  There is no evidence of any 
intimidation of the veteran or of any threat to his 
livelihood based on his service-connected disabilities rather 
than the fact that he was being investigated on fraud 
charges.  He has made allegations without providing 
sufficient corroborating evidence.  In fact, he admits that 
the matter was settled out of court with no admission of 
wrongdoing on his part.  

Thus, to the extent that the clinical psychologist relied on 
the veteran's statements, their opinions regarding the 
etiology of the veteran's PTSD are unreliable because they 
were based on an inaccurate, unsupported, and uncorroborated 
history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a diagnosis 
"can be no better than the facts alleged by the appellant."].  

In sum, the opinions of the private psychologists who 
attributed PTSD to the veteran's having been interrogated are 
not probative as the veteran presented an inaccurate report 
of what occurred during the interrogation.  

Further, it is not sufficient that the veteran establish that 
the interrogations resulted in PTSD, rather, competent 
evidence must show that PTSD is related to the veteran's 
service-connected disabilities.  The veteran maintains that 
his service-connected disabilities render him a disabled 
veteran and the fact that he was a disabled veteran was why 
he was persecuted by T.U. and the questions he was asked by 
T.U., in the interrogatories, were the result of his service-
connected status.  In sum, he alleges a relationship from his 
service-connected disabilities to his disabled veteran status 
to his questioning over that status to PTSD.  A review of the 
medical opinions shows that the psychologists diagnosed PTSD 
and related it to the questioning itself, not to the service-
connected disabilities.  The veteran presents a remote and 
tenuous link from his service-connected disabilities to PTSD.  
He is not competent to make this assessment and neither is 
his wife, who supported him.  See Espiritu.  The 
psychologists did not make such a leap.  As noted above, Dr. 
P. referred to the entire interaction with the Attorney 
General's office, which would be the fraud investigation, as 
the possibly traumatic event, not the two specific questions 
as asserted by the veteran or the service-connected 
disabilities.  In fact, Dr. P. refused to revise his report 
to conform with the veteran's assertions.

The veteran also alleges that the questioning caused stress 
which caused heart disability and/or that PTSD caused heart 
disability.  The veteran's allegations are without support.  
There is no competent evidence that any stress the veteran 
alleges that he experienced during the interrogatory 
questioning resulted in heart disability.  There is no 
competent evidence establishing any relationship whatsoever 
between the veteran's service-connected orthopedic 
disabilities and any heart disability.  

Further, service connection is not in order for PTSD.  Thus, 
any relationship between PTSD and heart disability is 
irrelevant here.  

In sum, the veteran's allegations are without merit.  
Accordingly, service connection for PTSD and heart 
disability, is not warranted.

The veteran alleges that the matter of the inappropriate 
questioning by T.U. and/or his staff has not been addressed.  
First of all, there is no supporting evidence for this 
statement, as noted.  Further, the Board has no authority 
over any State action that was taken against the veteran.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Secondary service connection for PTSD is denied.  

Secondary service connection for heart disability is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


